Appeal from an order of the Supreme Court, Oneida County (Robert F. Julian, J.), entered February 28, 2007. The order denied the motion of petitioner to dismiss his application pursuant to Mental Hygiene Law § 9.27 as moot and respondent’s request for a hearing pursuant to Mental Hygiene Law § 9.31 on petitioner’s application.
*1253It is hereby ordered that the order so appealed from is unanimously modified on the law by directing that the hearings pursuant to Mental Hygiene Law §§ 9.31 and 9.33 shall be consolidated and that the venue of the consolidated hearing shall be placed in Erie County and as modified the order is affirmed without costs.
Memorandum: In this application pursuant to Mental Hygiene Law § 9.27, petitioner initially sought an order authorizing the involuntary retention of respondent at Central New York Psychiatric Center (CNYPC). Petitioner, however, thereafter moved to dismiss his own application as moot inasmuch as the initial 60-day period of involuntary commitment had expired before a hearing was conducted pursuant to Mental Hygiene Law § 9.31 based on respondent’s challenge to the initial involuntary commitment. According to petitioner, only a single hearing pursuant to Mental Hygiene Law § 9.33 on the issue whether respondent should be involuntarily retained for an additional six-month period was required. We conclude that Supreme Court erred in ordering that the two hearings be held in two venues, the first pursuant to Mental Hygiene Law § 9.31 in Erie County, respondent’s designated venue, and the second pursuant to Mental Hygiene Law § 9.33 in Oneida County, where CNYPC is located. Rather, under the unique circumstances presented herein, we conclude that, although the court properly concluded that two hearings are required, both hearings may be “heard together” in Erie County (Matter of Seltzer v Hogue, 187 AD2d 230, 232). We therefore modify the order accordingly. Present— Hurlbutt, J.P., Martoche, Lunn, Green and Gorski, JJ.